MEMORANDUM **
Jorge Armando Ledezma appeals from a special condition of supervised release imposed following his guilty-plea conviction for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Ledezma contends that Special Condition 4, which authorizes the probation officer to determine whether he must participate in a residential drug treatment program, involves an impermissible delegation of judicial authority. The district court did not plainly err because Special Condition 4 permits the probation officer to place Ledezma in an inpatient program only if he and his counsel consent. See United States v. Olano, 507 U.S. 725, 732, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993); cf. United States v. Esparza, 552 F.3d 1088, 1091 (9th Cir.2009) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.